Title: From George Washington to James Welch, 26 May 1799
From: Washington, George
To: Welch, James



Sir,
Mount Vernon 26th May 1799

I was not disappointed in the contents of your letter of the 16th instant, because I had formed no hope from the proposed application at Fredericksburgh.
Inconvenient, and indeed distressing as it is to me to lay out of the money you were obligated to pay me the first of the present year, and to receive which was the only inducement that led to the Bargain which exists between us for my Lands on the Great Kanhawa, yet, rather than resort to the means by which I could do myself justice, at the present moment, I will wait with patience & confidence, for the payment you have promised to make in November ensuing. After which, do not expect further indulgence from—Sir Yr Very Hble Servt

Go: Washington


P.S. I request to be informed with precision, of the number, and names of the Tenants you have placed on the Land; the quantity each is to hold, and what Rent they are to pay; I request also to know what others you have engaged—and what prospect you have of more.

